Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
	Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   Suggest title: Control Apparatus, method, and program for causing light demitting devices to display crosswalk. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2,7-8,9-10,15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peddie et al. (US 2005/0270175). 
As per claim 1, Peddie shows a control apparatus (traffic information system 22; Para. 76; Fig. 1 and 6) for causing light emitting devices (24a-i; Fig. 1-7) to display a crosswalk (crosswalk 20; Fig. 1 and 6) when the control apparatus detects a pedestrian (Para 136) who is about to cross a road, the control apparatus comprising a controlling portion configured to: 
detect, as a first vehicle (16 traffic/car; Para 79; Fig. 1 and 6), a vehicle traveling in a crosswalk display region (504; Fig. 23) where the crosswalk is to be displayed (Fig. 1,6; Para. 75,77,79,80,82,83,172,173,179,185,188); 
determine whether or not a speed of the first vehicle is less than a reference speed (Para 177,206 recite the traffic information system senses the speed of one or more approaching vehicles and compares the sensed speed with a posted speed, determine whether the sensed is above the posted speed. The feature of determine whether the sensed is above the posted speed would have been obviously meet the claimed limitation “determine whether or not a speed of the first vehicle is less than a reference speed” because the determination of whether the sensed is above the posted speed would also indirectly determine the sensed is less than or below the posted speed/reference speed.  It would be an implementation of choosing from a finite number of identified, predictable solutions.) ; and 
in a case where the speed is less than the reference speed (see above and Para 117, 206) and a predetermined safety standard is satisfied (Para 161,171-179,183-202,206-225) (the invention of Peddie includes different embodiments to activate the traffic visual indicator devices 24), determine to cause the light emitting devices to display the crosswalk (“make a decision or conclusion whether or not to cause the light emitting devices to display”; Para 161,171-179,183-202,206-225 shows the traffic information system would activate the traffic visual indicator devices based any of the sensed results).
As per claim 2, the invention of Peddie meets the limitation of claim and further shows wherein, in a case where the controlling portion causes the light emitting devices to display the crosswalk, the controlling portion causes a roadside object of the road to display information indicating that the crosswalk is being displayed (Para. 178 recites the traffic visual indicator device(s) would active or trigger the activation of a series of street lights which is the roadside object of the road). 
As per claim 7, the invention of Peddie meets the limitation of claim and further shows wherein the controlling portion determines, based on position information of the vehicle, whether or not the vehicle is traveling in the crosswalk display region ((Fig. 1,6; Para. 75,77,79,80,82,83,172,173,179,185,188).
As per claim 8, the invention of Peddie meets the limitation of claim and further shows
wherein the controlling portion determines whether or not the speed of the first vehicle is less than the reference speed, based on speed information acquired from the first vehicle (Para 177,206; based on speed information acquired/sensed/obtain from the first vehicle)

As per claims 9 and 10, they are method claim correspond to claims 1 and 2; they are therefore rejected for the similar reason set forth. 
As per claims 15 and 16, they are claims correspond to claims 1 and 2; they are therefore rejected for the similar reason set forth. Peddie further shows a program causing a computer to execute an operation, the computer being provided as a control apparatus for causing light emitting devices to display a crosswalk when the control apparatus detects a pedestrian who is about to cross a road (Para 17-18,114,136,165,166,168,249,250).

Claim(s) 3-4,11-12,17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peddie et al. (US 2005/0270175) in view of Kim et al. (US 2017/0018187). 
As per claims 3-4, the invention of Peddie meets the limitation of claim and further show the controlling portion specifies, as a first vehicle; and in a case where the control apparatus causes the light emitting devices to display the crosswalk, the controlling portion notifies the first vehicle that the crosswalk is being displayed; and wherein, the controlling portion notifies, via the light emitting devices, the first vehicle that the crosswalk is being displayed (Fig. 1,6; Para. 75,77,79,80,82,83,172,173,179,185,188).  In addition, Peddie further discloses multiple vehicles would be associated with the system (Para 101,121,182,183,204,206). However, Peddie does not explicitly mention a second vehicle, a vehicle following the first vehicle; wherein the controlling portion notifies the second vehicle that the crosswalk is being displayed.  
In the analogous art, Kim shows a second vehicle, a vehicle following the first vehicle; wherein the controlling portion notifies the second vehicle that the crosswalk is being displayed; wherein, the controlling portion notifies, via the light emitting devices, the first vehicle and the second vehicle that the crosswalk is being displayed (Fig. 1B, 2,5,7,20,21,23,24, Para 92,98-100,129-133,157-162).
Therefore, it would have been obvious at the time the invention was made to include the second vehicle as suggest by Kim to the system of Peddie because it would provide notification to the well know second vehicle, thereby increasing the effectiveness of the invention.  It would be an implementation of use of know techniques to improve similar device in the same way.
As per claims 11-12 and 17-18, they are method claim correspond to claims 3 and 4; they are therefore rejected for the similar reason set forth. 

Allowable Subject Matter
Claims 5-6,13-14,19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689